                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN
__________________________________________________________________

500 WISCONSIN LLC,
SENECA INSURANCE COMPANY, INC.,

             Plaintiffs,

v.                                                Case No:    18-CV-1845

JPMORGAN CHASE BANK, N.A.,

             Defendant.



                            PROTECTIVE ORDER


      Based on the Stipulation of the parties and the factual representations

set forth therein, the Court finds that exchange of sensitive information

between or among the parties and/or third parties other than in accordance

with this Order may cause unnecessary damage and injury to the parties or

to others. The Court further finds that the terms of this Order are fair and just

and that good cause has been shown for entry of a protective order governing

the   confidentiality   of documents   produced    in   discovery,   answers    to

interrogatories, answers to requests for admission, and deposition testimony.
       IT IS THEREFORE ORDERED THAT, pursuant to Fed. R. Civ. P. 26(c) and

Civil L. R. 26(e):

       (A)      DESIGNATION OF CONFIDENTIAL OR C O N F I D E N T I A L -

ATTORNEYS' EYES ONLY INFORMATION. Designation of information under

this Order must be made by placing or affixing on the document or material, in

a manner that will not interfere with its legibility, the words "CONFIDENTIAL"

or "CONFIDENTIAL-ATTORNEYS' EYES ONLY."

              (1)     One who produces information, documents, or other material

       may designate them as "CONFIDENTIAL" when the person in good faith

       believes they contain trade secrets or nonpublic confidential technical,

       commercial, financial, personal, or business information.

              (2)     One who     produces information, documents,    or other

       material may designate them as " CONFIDENTIAL - ATTORNEYS' EYES

       ONLY" when the person in good faith believes that they contain

       particularly sensitive trade secrets or other nonpublic      confidential

       technical, commercial, financial, personal, or business information that

       requires protection beyond      that afforded by a "CONFIDENTIAL"

       designation.

              (3)     Except for information, documents, or other materials

       produced for inspection at the party's facilities, the designation of


                                         2
confidential   information   as "CONFIDENTIAL"          or "CONFIDENTIAL -

ATTORNEYS' EYES ONLY" must be made prior to, or contemporaneously

with, their production or disclosure. In the event that information,

documents or other materials are produced for inspection at the party's

facilities, such information, documents, or other materials may be

produced for inspection before being marked confidential. Once specific

information, documents, or other materials have been designated for

copying, any information, documents, or other materials containing

confidential information will then be marked confidential after copying

but before delivery to the party who inspected and designated them.

There will be no waiver of confidentiality by the inspection of

confidential information, documents, or other materials before they are

copied and marked confidential pursuant to this procedure.

      (4)      Portions of depositions of a party's present and former

officers, directors, employees, agents, experts, and representatives will be

deemed confidential only if designated as such when the deposition is taken

or within 30 days of receipt of the deposition transcript.

      (5)      If a party inadvertently produces information, documents,

or other material containing " CONFIDENTIAL" or "CONFIDENTIAL -

ATTORNEYS' EYES ONLY" information without marking or labeling it


                                   3
      as such, the information, documents, or other material shall not lose its

      protected status through such production and the parties shall take all

      steps reasonably required to assure its continued confidentiality if the

      producing party provides written notice to the receiving party within 10

      days of the discovery of the inadvertent production, identifying the

      information, document or other material in question and of the corrected

      confidential designation.

      (B)    DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION.

Information, documents, or other material designated as " CONFIDENTIAL"

OR "CONFIDENTIAL - ATTORNEYS' EYES ONLY" under this Order must not be

used or disclosed by the parties or counsel for the parties or any persons

identified in subparagraphs (l) and (2) below for any purposes whatsoever other

than preparing for and conducting the above-captioned litigation (including

appeals).

      (1) CONFIDENTIAL INFORMATION. The parties and counsel for the

      parties must not disclose or permit the disclosure of any information,

      documents or other material designated as "CONFIDENTIAL" by any

      other party or third party under this Order, except that disclosures may

      be made in the following circumstances:




                                      4
      (a)    Disclosure may be made to c o u n s e l o f r e c o r d a n d

employees of counsel of recordfor the parties who have direct

functional responsibility for the preparation and trial of this litigation.

Any such employee to whom counsel for the parties makes a

disclosure must be advised of, and become subject to, the provisions

of this Order requiring that the information, documents, or other

material be held in confidence.

      (b)    Disclosure may be made to employees of a party who

have a need to view the information for purposes of providing

assistance in the conduct of this litigation. Any such employee of

a party to whom a party or counsel for a party makes a disclosure

must be advised of, and become subject to, the provisions of this

Order requiring that the information, documents or other material

be held in confidence.

      (c)    Disclosure may be made to court reporters engaged for

depositions and those persons, if any, specifically engaged for the

limited purpose of making copies of documents or other material.

Before disclosure to any such court reporter or person engaged in

making copies, such reporter or person must agree to be bound by

the terms of this Order.


                              5
                 (d)   Disclosure may be made to consultants, investigators,

           or experts (collectively "experts") employed by the parties or

           counsel for the parties to assist in the preparation and trial of the

           litigation. Before disclosure to any expert, the expert must be

           informed of and agree to be subject to the provisions of this Order

           requiring that the information, documents, or other material be held

           in confidence.

                 (e)   Disclosure may be made to deposition and trial

           witnesses in connection with their testimony in the lawsuit and to

           the Court and the Court's staff.

                 (f)   Disclosure may be made to persons already in lawful

           and legitimate possession of such CONFIDENTIAL information.

     (2)     ATTORNEYS' EYES ONLY INFORMATION. The parties and

counsel for the parties must not disclose or permit the disclosure of any

information, documents, or other material designated as "CONFDENTIAL -

ATTORNEYS' EYES ONLY" by any other party or third party under this Order

to any other person or entity, except that disclosures may be made in the

following circumstances:

                 (a)   Disclosure may be made to counsel of record and

           employees of counsel o f r e c o r d for the parties who have direct


                                      6
functional responsibility for the preparation and trial of the litigation.

Any such employee to whom counsel for the parties makes a

disclosure must be advised of, and become subject to, the provisions

of this Order requiring that the information, documents, or other

material be held in confidence.

      (b)    Disclosure may be made to court reporters engaged for

depositions and those persons, if any, specifically engaged for the

limited purpose of making copies of documents or other material.

Before disclosure to any such court reporter or person engaged in

making copies, such reporter or person must agree to be bound by

the terms of this Order.

      (c)    Disclosure may be made to consultants, investigators,

or experts (collectively "experts") employed by the parties or

counsel for the parties to assist in the preparation and trial of the

litigation. Before disclosure to any expert, the expert must be

informed of and agree to be subject to the provisions of this Order

requiring that the information, documents, or other material be held

in confidence.

      (d)    Disclosure may be made to deposition and trial

witnesses in connection with their testimony in the lawsuit and to


                             7
       the Court and the Court's staff.

              (e)    Disclosure may be made to persons already in lawful

       and legitimate possession of such CONFIDENTIAL-ATTORNEYS' EYES

       ONLY information.

       3.     LIMITATION ON RESTRICTIONS. Nothing herein shall restrict the

parties from disclosing their own "CONFIDENTIAL" or "CONFIDENTIAL –

ATTORNEYS" EYES ONLY" information to any other individual, party or entity.

      (C)     THIRD PARTY INFORMATION. Third parties who produce

information, documents or other materials containing "CONFIDENTIAL" or

"CONFIDENTIAL – ATTORNEYS' EYES ONLY" information relating to this

litigation may designate those materials as such, described above. A copy of this

Order shall be served with any subpoena served in connection with this litigation.

       (D)    MAINTENANCE OF CONFIDENTIALITY UNDER THIS

ORDER. Except as provided in Paragraph B above, counsel for the parties

must keep all information, documents, or other material designated as

"CONFIDENTIAL" or "CONFIDENTIAL – ATTORNEYS' EYES ONLY"

that are received under this Order secure within their exclusive

possession and must place such information, documents, or other

material in a secure area.

       (1)    All copies, duplicates, extracts, summaries, or descriptions


                                     8
(hereinafter referred to collectively as "copies") of information, documents,

or other material designated as confidential under this Order, or any portion

thereof, must be immediately affixed with the words "CONFIDENTIAL"

or "CONFIDENTIAL - ATTORNEYS' EYES ONLY'' if not already containing

that designation.

         (2)   To the extent that any answers to interrogatories, transcripts

of depositions, responses to requests for admissions, or any other papers

filed or to be filed with the Court reveal or tend to reveal information

designated as ''CONFIDENTIAL" or "CONFIDENTIAL – ATTORNEYS'

EYES ONLY," these papers or any portion thereof must be filed under

seal by the filing party with the Clerk of Court utilizing the procedures

set forth in General L. R. 79(d). If a Court filing contains information,

documents, or other materials that were designated "CONFIDENTIAL"

or "CONFIDENTIAL – ATTORNEYS' EYES ONLY" by a third party, the

party making the filing shall provide notice of the filing to the third

party.

     (E)       CHALLENGES TO DESIGNATION UNDER THIS ORDER. A

party may challenge any "CONFIDENTIAL" or "CONFIDENTIAL –

ATTORNEYS' EYES ONLY" by motion. The movant must accompany

such a motion with the statement required by Civil L. R. 37. The


                                    9
designating party bears the burden of proving that the information,

documents, or other material at issue are properly designated

         (F)   CONCLUSION OF LITIGATION. At the conclusion of the

litigation, a party o r t h i r d p a r t y may request that all information,

documents, or other material not filed with the Court or received into

evidence and designated as " CONFIDENTIAL" or "CONFIDENTIAL -

ATTORNEYS' EYES ONLY" under this Order be returned to the

originating party      destroyed,    unless    otherwise    provided     by    law.

Notwithstanding the requirements of this paragraph, a party may retain a complete

set of all documents filed with the Court, subject to all other restrictions of this

Order.




SO ORDERED.

Dated at Milwaukee, Wisconsin this 7th day of March, 2019.




                                          _________________________
                                          WILLIAM E. DUFFIN
                                          U.S. Magistrate Judge




                                     10
